ORDER

PER CURIAM.
T.R.W. (“Mother”) appeals from the trial court’s judgment terminating her parental rights to her daughters, N.P.S. and D.L.H. (collectively “the Children”). Mother raises three points on appeal. Mother argues the trial court erred in terminating her parental rights to the Children because there was insufficient clear, cogent and convincing evidence to support the findings made by the trial court pursuant to Sections 211.447.4(2) & (3) and 211.447.2(1), RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and no errors of law appear. The judgment of the trial court terminating the parental rights of Mother is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detaüed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).